UNffiD STATES DISTRICT COURT                                SOUTHERN DISTRICT OF TEXAS
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
Faustina Ortiz,                                 §
                                                                                           June 05, 2019
                                                §
                                                                                        David J. Bradley, Clerk
                  Plaintiff,                    §
                                                §
versus                                          §                       Civil Action H-r7·2or8
                                                §
United States Liability Insurance               §
Group, ct al.,                                  §
                                                §
                  Defendants.                   §

                               Opinion on Sumtnary judgment

r.       Background.
         Faus tina Ortiz owns a Mexican restaurant in Conroe, Texas. She leased the restaurant's
building from Javier Lugo. United States Liabilit:? Insurance Group insured the building from
January 26, 2016, to January 26, 2017. It ccvered casualties to the property caused by
windstorms and hailstorms with a $2,500 deductible. On August 23, 2016, Lugo filed a claim
with United asserting that on May 26, 2016, a :1ailstorm extensively damaged the building's
roof and walls.
         United hired an adjuster, Frederic Jefferson of Wheeler-DeFusco & Associates. He
inspected the building on September 6th. He photographed the building and found: (a)
deterioration; (b) poor maintenance; (c) numerous gaps in the roof; and (d) earlier repairs. He
sent his photographs to United.
         After reviewing the pictures, United hired engineer A run Parihar ofProN et Group, Inc.,
to reinspect the restaurant. Parihar, Jefferson, Lugo, and the restaurant manager, Rodolfo
Avilez, inspected the building on October rih·
         Parihar found no evidence consistent with wind or hail damage. He discovered that the
property suffered from long-term damage caused by rot, cracked walls and ceilings, bad drainage,
and moisture stains - all existing before the storm. He also included a weather report of
conditions in Conroe since 2006. This report shows no hailstorm within ten miles of the
restaurant on May 26th. The only hailstorms that occurred were before United insured the
building. United then notified Ortiz that it found no covered damage.
2.       The Policy.
         Ortiz and United contracted for coverag! of her restaurant from]anuary 26, 2or6, to
January 26, 2017. The policy had a condition requiring that Ortiz "promptly" notify the
insurer. Ortiz waited three months to file her cbm. United has no duty to cover the building
if she fails to comply with these terms.
         Even if Ortiz had reported this damage on time, it would not have been covered. The
building was old and poorly maintained. No evidence suggests that the damage she identifies
is from wind or hail. Rather, the adjuster found th! damage attributable to rot, cracked walls and
ceilings, and other seriously deferred maintenan,:e. United did not breach the policy.


3·       Hail.
         Ortiz cannot support her claim - becaus'! it is not true - that hail was the cause of the
restaurant's damage. United's adjuster's report ex~ mined the asserted damage and explained that
it could not be attributed to hail, but rather to p:~ofoundly poor maintenance. Ortiz advances
no data to support her claim that wind or hail damaged her restaurant other than telling this
court to perform a "quick, general search online'' for Conroe weather data. This convenient,
extrinsic information contradicts Ortiz's claims.
         Assuming, without more, that a windstmm or hailstorm hit Conroe on May 26, 2or6,
Ortiz's claim fails. She has nothing more than conclusory statements. She advances no data
supporting her position nor does she produce a !iingle datum rebutting United's report. Even
if this court were to conduct an extrinsic online search, and found data to support Ortiz's claim
that there was a windstorm or hailstorm on May 26, 2or6, in her part of Conroe, this would
not support the claimed losses. Hail in the surrounding areas does not prove hail damage to her
restaurant.


4·       Statutory Violations.
         Ortiz says United violated the Texas Ins Llrance Code and the Texas Deceptive Trade
Practices Act when United refused to pay what she asked. Texas law does not require payment
of the assured's claim; it requires that the insure f reasonably adhere to the contract. r United
says it has no liability because it has correctly denied her claim.




     1
      See Bayou Ciry Properties 11. Am. Econ. Ins. Co., No. CIV.A.H-og-1720, 2010 WL 2104632, at *3
     (S.D. Tex. May 25, 2o1o).

                                                -2-
'   1




        5·       Bad Faith.
                 Even had United breached the contract, extra-contractual liability would require that
        United act in bad faith; it did not. 2 Ortiz's facts about bad faith are simply that United did not
        pay her what she wanted.


        6.       Conclusion.
                 United did not breach. Ortiz has assert1~d a typical list of collateral legal theories -
        breach of contract, statutory violations, and bad faith. She has no facts to support them. No
        windstorm or hailstorm occurred at the restaurant on May             2.6, 2.016.   Ortiz cannot recover
        damages when she did not promptly submit her daim. Faustina Ortiz will take nothing from
        United States Liability Insurance Group.


                 Signed onjune      6       , 2.019, at Houston, Texas.

                                                              ~- es   <::SF       -N ill\------
                                                                            LynnN.'HUE
                                                                      United States Districtjudge




             2
               See Universe Life Ins. Co. v. Giles, 950 S.W.2.d 48, s8 [Tex. 1997) (bad-faith liability depends,
             in part, on a determination that an insurer had no reasonable basis for denying or delaying
             payment of a claim).
